DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “an array plate”. Claim 12, which depends from claim 1, also recites “an array plate”. It is not clear if the array plate recited in claim 2 refers to the array plate of claim 1 or if it is an additional array plate.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 13 recites the limitation "the upper frame", “the upper and lower frames” in Page 22, Lines 1-2 and Line 2 respectively. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of TAM et al. (US 20080204350).
Regarding claim 1:
Pruett et al. disclose (in Fig. 1) a modular phased array antenna (100) comprising: a plurality of modular antenna array blocks (102, 104) assembled together as a single antenna array (in Fig. 1), wherein each modular antenna array block (102, 104) includes: a plurality of transmit/receive integrated multichannel module (TRIMM) cards (108, 114), each TRIMM card including power (via the power module, 130) and beamforming signals (via the RF module, 138), wherein power (via the power module, 130) and beamforming signals (via the power module, 138) are connected in parallel to each modular antenna array block (102, 104), a plurality of radiators (106, 112) for radiating antenna signals having a radiator face (See Fig. 1), a radome (115/117; as seen in Fig. 8 also) integrated with the plurality of 
Pruett et al. is silent on that a frame for supporting the TRIMM cards; and an array face including an array plate and a radiator and radome assembly for each modular block interlocked and aligned to create a single monolithic array face.
TAM et al. disclose (in Figs. 1) a frame (104) for supporting the TRIMM cards (102); and an array face including an array plate (106) and a radiator (64; Para. 0025, Lines 2-4, Lines 7-9) and radome assembly (100) for each modular block interlocked (Para. 0049, Lines 5-6) and aligned to create a single monolithic array face (20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the radome assembly in the modular array of TAM et al. into the modular array of Pruett et al. for the benefit of providing a weatherproof cover for the radar installations and protect the antenna along with the antenna electronics (Para. 0020, Lines 2-4).
Regarding claim 2:
Pruett et al. disclose each modular antenna array block (102, 104) receives cooling (via 134) independent with respect to cooling of other modular antenna array blocks (Para. 0020, Lines 1-7).
Regarding claim 3:
Pruett et al. is silent on that the frame is made of aluminum and attaches to a back structure made of steel on its back side.
TAM et al. disclose (in Fig. 1) the frame (104) is made of aluminum (Para. 0019, Lines 8-10) and attaches to a back structure (defined by the front structure, 106) made of steel (Para. 0019, Lines 4-5; Para. 0030, Lines 8-9) on its back side.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the materials and arranged as taught by TAM et al. into the modular device of Pruett et al. for the benefit of reducing electromagnetic interference thereby having zero effect on, the incoming and outgoing signals (Para. 0022, Lines 11-13).
Regarding claim 4:

Regarding claim 6:
Pruett et al. is silent on that each modular antenna array block further comprises a modular and replaceable rack for accommodating the electronics for the power and beamforming signals resides in the back structure.
TAM et al. disclose (in Figs. 2 and 9) each modular antenna array block (202) further comprises a modular and replaceable rack (704) for accommodating the electronics (900) for the power and beamforming signals (via the RF cable assembly, 804) resides in the back structure (206; Para. 0049, Lines 14-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the replaceable rack for accommodating the electronics as taught by TAM et al. into the modular device of Pruett et al. for the benefit of achieving antenna subassembly modular that is easily serviceable or maintainable (See Abstract; Para. 0046, Lines 10-13) by easily replacing the damaged components (Para. 0006, Lines 8-10).
Regarding claim 8:
Pruett et al. is silent on that each modular antenna array block further comprises a plurality of adjustment mechanisms for adjustment of said each modular antenna array building block in six degrees of freedom.
TAM et al. disclose contemplate (in Fig. 1) each modular antenna array block (106) further comprises a plurality of adjustment mechanisms for adjustment of said each modular antenna array building block (106) in six degrees of freedom (Para. 0048, Lines 13-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the adjustment mechanism as taught by TAM et al. into the device of Pruett et al. for the benefit of adjusting the final direction of the radar beam (Para. 0048, Lines 22-23).
Regarding claim 14:
.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of TAM et al. (US 20080204350) as applied to claim 1, and further in view of Hafenrichter et al. (US 20150303586).
Regarding claim 7:
Pruett as modified is silent on that each modular antenna array block further comprises a flanged interface to provide a physical interface between the frame and the back structure, while allowing access forward to the MRA housing which supports and aligns the MRAs.
Hafenrichter et al. disclose (in Figs. 1, 9 and 10) each modular antenna array block (100) further comprises a flanged interface (102) to provide a physical interface between the frame (24 in Fig. 1) and the back structure (12), while allowing access forward to the MRA housing (104) which supports and aligns the MRAs (102).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the attachment and arrangement taught by Hafenrichter et al. into the modified moular antenna array of Pruett for the benefit of securely connecting the several modular antenna (Para. 0064, Lines 10-11) to be mechanically and electrically connected together (Para. 0074, Lines 5-9).
Regarding claim 12:
Pruett as modified is silent on that each modular antenna array block further comprises an array plate attached to a front of said each modular antenna array block, and a plurality of interlocking joints with a plurality of interlocking joints positioned in top and bottom of the array plate configured to allow for adjustment and alignment of said each modular antenna array block.
Hafenrichter et al. disclose (in Figs. 17 and 18) each modular antenna array block (200) further comprises an array plate (205) attached to a front of said each modular antenna array block (200), and a plurality of interlocking joints (214) with a plurality of interlocking joints (See Fig. 18) positioned in top and 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the attachment and arrangement taught by Hafenrichter et al. into the modified moular antenna array of Pruett for the benefit of securely connecting the several modular antenna (Para. 0064, Lines 10-11) to be mechanically and electrically connected together (Para. 0074, Lines 5-9).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of TAM et al. (US 20080204350) as applied to claim 1, and further in view of Ellsworth et al. (US Pat. 9116222).
Regarding claim 13:
Pruett as modified is silent on that a bolted interface between an upper modular antenna array block frame and a lower modular antenna array block frame, wherein the bolt interface includes a compression bolt and a tension bolt, wherein the compression bolt threads through a tapped hole in the upper frame to provide a load path through the upper and lower frames and maintains the required gap between bottom and top structures, and wherein the tension bolt includes a clearance hole in the upper frame and a tapped hole in the lower frame to keep the upper frame and the lower frame together.
Ellsworth et al. disclose (in Figs. 1A and 4B) a bolted interface (defined at the middle with the 46) between an upper modular antenna array block frame (14b) and a lower modular antenna array block frame (14a), wherein the bolt interface (defined at the middle with the 46) includes bolts (or screws; Col. 3, Lines 47-49) bolt (53) threads through a tapped hole (defined by the hole accommodating 59) in the upper frame (14b) to provide a load path through the upper (14b) and lower (14a) frames and maintains the required gap between bottom and top structures (12), and wherein the bolts (53) include holes () and wherein the bolt includes a clearance hole (defined by the washer, 55) in the upper frame (14b) and hole a tapped hole (defined by the hole accommodating 59) in the lower frame (14a) to keep the upper frame (14b) and the lower frame (14a) together.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the bolt arrangement in the upper and lower frames as taught by Ellsworth et al. into 
Pruett as modified is silent on that the bolts are compression and tension bolts. 
However, it would have been an obvious matter of design consideration to implement a compression and tension bolts since Applicant has not disclose that implementing the compression and tension bolts solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other bolts as taught by prior art.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of TAM et al. (US 20080204350) as applied to claim 1, and further in view of Remondiere (US Pat. 5724048).
Regarding claim 5:
Pruett as modified is silent on that each modular antenna array block further comprises an intermediate aluminum frame between the frame and the back structure to minimize array face distortion due to coefficient of thermal expansion.
Remondiere disclose (in Figs. 2 and 3) each modular antenna array block (14) further comprises an intermediate aluminum frame (22) between the frame (30) and the back structure (18) to minimize array face distortion due to coefficient of thermal expansion.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement intermediate metal frame between the frame and the back structure as taught by Remondiere into the modified device of Pruett for the benefit of achieving a support structure with optimized mass and for improved stiffness and mechanical strength (Col. 1, Lines 55-57).
Regarding claim 17: 
Pruett as modified is silent on that the frame is made of aluminum and attaches to a back structure made of steel on its back side, and each modular antenna array block further comprises an intermediate aluminum frame between the frame and the back structure to minimize array face distortion due to coefficient of thermal expansion.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement intermediate metal frame between the frame and the back structure as taught by Remondiere into the modified device of Pruett for the benefit of achieving a support structure with optimized mass and for improved stiffness and mechanical strength (Col. 1, Lines 55-57).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of TAM et al. (US 20080204350) as applied to claim 1, and further in view of Tsukii et al. (US Pat. 5099254).
Regarding claim 9:
Pruett as modified is silent on that each modular antenna array block further comprises threaded bosses along vertical sides and bottom of the frame for allowing said each modular antenna array block to be securely fastened to every adjacent modular antenna array block.
Tsukii et al. disclose (in Fig. 1B) each modular antenna array block (the left portion of 10) further comprises threaded bosses (through hole 50A-50D and 44A-44D) along vertical sides and bottom of the frame (18) for allowing said each modular antenna array block (the left portion of 10) to be securely fastened to every adjacent modular antenna array block (the right portion of 10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the fastening means as taught by Tsukii et al. into the modified modular antenna system of Pruett for the benefit of providing additional mechanical support for module (Col. 4, Lines 15-19).
Regarding claim 10:
Pruett as modified is silent on that the threaded bosses are configured to be rotated until snug against the frame of every adjacent modular antenna array block and include a bolt placed thru a center 
Tsukii et al. disclose (in Fig. 1B) the threaded bosses (through hole 50A-50D and 44A-44D) are configured to be rotated until snug against the frame (18) of every adjacent modular antenna array block (10) and include a bolt (50A-50D and 44A-44D) placed thru a center hole in each threaded boss (through hole 50A-50D and 44A-44D) threaded into said every adjacent modular antenna array block (10) to securely attach said every adjacent modular antenna array block (Col. 3, Lines 15-17).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the fastening means as taught by Tsukii et al. into the modified modular antenna system of Pruett for the benefit of providing additional mechanical support for module (Col. 4, Lines 15-19).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of TAM et al. (US 20080204350) as applied to claim 1, and further in view of Newkirk et al. (US 20150380802).
Regarding claim 11:
Pruett as modified is silent on that each modular antenna array block further comprises a plurality of actuators configured to adjust a position of said each modular antenna array block.
Newkirk et al. disclose (in Figs. 2A, 2B) each modular antenna array block (141, 142) further comprises a plurality of actuators (216, 226) configured to adjust a position of said each modular antenna array block (141, 142; Para. 0031, Lines 11-12, Lines 20-21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adjustment positioners as taught by Newkirk et al. into the modified modular device of Pruett for the benefit of providing adjustment for the antenna modules (Para. 0034, Lines 12-13) to maintain the communication link during the adjustment (Para. 0048, Lines 12-18).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of Remondiere (US Pat. 5724048).
Regarding claim 15:
Pruett et al. disclose (in Fig. 1) a modular phased array antenna (100) comprising: a plurality of modular antenna array blocks (102, 104) assembled together as a single antenna array (in Fig. 1), wherein each modular antenna array block (102, 104) includes: a plurality of transmit/receive integrated multichannel module (TRIMM) cards (108, 114), each TRIMM card (108, 114) including power (via the power module, 130) and beamforming signals (via the RF module, 138), wherein power (via the RF module, 130) and beamforming signals (via the RF module, 138) are connected in parallel to each modular antenna array block (102, 104), a plurality of radiators (106, 112) for radiating antenna signals having a radiator face (See Fig. 1), a radome (115/117; as seen in Fig. 8 also) integrated with the plurality of radiators (106, 112) and interfacing directly to the radiator face (of 106, 112), wherein the radome (115/117) does not extend beyond the radiator face (of 106, 112), wherein each modular antenna array block (102, 104) contains its own power (130) and electronics (138) cards and is capable of being configured as a stand-alone radar antenna array (Para. 0013, Lines 5-8).
Pruett et al. is silent on that a frame for supporting the TRIMM cards.
Remondiere disclose (in Fig. 3) a frame (30) for supporting the TRIMM cards (14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the frame for supporting the TRIMM cards as taught by Remondiere into the modified device of Pruett for the benefit of achieving a support structure with optimized mass and for improved stiffness and mechanical strength (Col. 1, Lines 55-57).
Regarding claim 16:
Pruett et al. disclose each modular antenna array block (102, 104) receives cooling (via 134) independent with respect to cooling of other modular antenna array blocks (Para. 0020, Lines 1-7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of Remondiere (US Pat. 5724048) as applied to claim 15, and further in view of TAM et al. (US 20080204350).
Regarding claim 18:

TAM et al. disclose (in Fig. 1) each modular antenna array block (106) further comprises a plurality of adjustment mechanisms (defined by hinge appendages) of said each modular antenna array building block (106) for adjustment of said each modular antenna array building block (106) in six degrees of freedom (Para. 0048, Lines 17-23).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the adjustment mechanism as taught by TAM et al. into the device of Pruett et al. for the benefit of adjusting the final direction of the radar beam (Para. 0048, Lines 22-23).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of Remondiere (US Pat. 5724048) as applied to claim 15, and further in view of Tsukii et al. (US Pat. 5099254).
Regarding claim 19:
Pruett as modified is silent on that each modular antenna array block further comprises threaded bosses along vertical sides and bottom of the frame for allowing said each modular antenna array block to be securely fastened to every adjacent modular antenna array block.
Tsukii et al. disclose (in Fig. 1B) each modular antenna array block (the left portion of 10) further comprises threaded bosses (through hole 50A-50D and 44A-44D) along vertical sides and bottom of the frame (18) for allowing said each modular antenna array block (the left portion of 10) to be securely fastened to every adjacent modular antenna array block (the right portion of 10; Col. 3, Lines 15-17).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the fastening means as taught by Tsukii et al. into the modified modular antenna system of Pruett for the benefit of providing additional mechanical support for module (Col. 4, Lines 15-19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pruett et al. (US 20130319901) in view of Remondiere (US Pat. 5724048) as applied to claim 15, and further in view of Newkirk et al. (US 20150380802).
Regarding claim 20:
Pruett as modified is silent on that each modular antenna array block further comprises a plurality of actuators configured to adjust a position of said each modular antenna array block.
Newkirk et al. disclose each modular antenna array block (141, 142) further comprises a plurality of actuators (216, 226) configured to adjust a position of said each modular antenna array block (141, 142; Para. 0031, Lines 11-12, Lines 20-21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adjustment positioners as taught by Newkirk et al. into the modified modular device of Pruett for the benefit of providing adjustment for the antenna modules (Para. 0034, Lines 12-13) to maintain the communication link during the adjustment (Para. 0048, Lines 12-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





BI
/HAI V TRAN/Primary Examiner, Art Unit 2845